


110 HR 1156 IH: Investment in Quality School

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1156
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide grants to eligible consortia to provide
		  professional development to superintendents, principals, and prospective
		  superintendents and principals.
	
	
		1.Short titleThis Act may be cited as the
			 Investment in Quality School
			 Leadership Act.
		2.FindingsCongress finds the following:
			(1)The Nation is
			 experiencing a shortage of qualified school administrators and principals with
			 such shortage expected to intensify. This shortage comes at a time when States
			 are enacting new and more rigorous learning standards, school officials are
			 expected to handle an increasing number of non-educational problems and issues,
			 and the current generation of school administrators and officials are retiring.
			 The combination of these factors results in a shrinking pool of qualified
			 applicants.
			(2)The shortage is
			 particularly severe in high poverty school districts because of lower salaries
			 and the challenging work environment. In many such districts, a
			 disproportionate number of school administrators and principals have less than
			 3 years of experience.
			(3)The ability of a
			 school or district to improve teaching and raise student achievement is greatly
			 dependent on the quality of leadership. Quality leadership can only be achieved
			 if potential leaders are provided with the necessary support, professional
			 development, and resources.
			(4)All current and
			 prospective principals and superintendents need support in their first 3 years,
			 such as mentoring and sustained professional development, to become effective
			 school leaders and to raise school and classroom performance
			 effectively.
			3.PurposeThe purposes of this Act are—
			(1)to provide
			 ongoing, intensive professional development to superintendents, principals, and
			 prospective superintendents and principals, particularly those serving, or
			 intending to serve, in high-poverty, low-performing school districts and
			 schools;
			(2)to improve the
			 capacity of current and prospective superintendents and principals to serve as
			 effective leaders and successfully implement standards-based reforms;
			(3)to encourage the
			 recruitment and retention of quality school leaders at the district- and
			 school-level by enabling them to further develop their skills and knowledge;
			 and
			(4)to recognize and
			 support the importance of principals and superintendents in facilitating
			 student learning and improving academic achievement.
			4.Grants
			(a)In
			 general
				(1)Grant
			 awardsFrom the amounts appropriated to carry out this section
			 and not reserved under subsection (g) for any fiscal year, the Secretary of
			 Education (in this Act referred to as the Secretary) shall award
			 grants to eligible consortia to establish professional development programs
			 described in paragraph (2).
				(2)Professional
			 developmentA program referred to in paragraph (1) shall serve a
			 State or region and provide superintendents, principals, and prospective
			 superintendents and principals, particularly those serving, or intending to
			 serve, in high-poverty, low-performing school districts and schools, with
			 ongoing, intensive professional development opportunities to improve their
			 capacity to serve as effective leaders and successfully implement
			 standards-based reforms.
				(b)Award
			 basis
				(1)In
			 generalThe Secretary shall award grants on a competitive basis
			 to eligible applicants to carry out this section.
				(2)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 consortia in which the local educational agency participating in the consortium
			 serves the highest concentration of children living in poverty.
				(c)Eligibility
				(1)Required
			 participantsIn order to receive a grant under this section, a
			 consortium shall include not less than—
					(A)one local
			 educational agency serving a high concentration of children living in
			 poverty;
					(B)one institution of
			 higher education; and
					(C)one organization
			 that does not usually provide educational services, but has the necessary
			 expertise to provide professional development to school administrators.
					(2)Other
			 participantsAn eligible consortium may also include—
					(A)one or more
			 additional local educational agencies;
					(B)State educational
			 agencies;
					(C)for-profit
			 organizations with the expertise to provide professional development to school
			 administrators; and
					(D)public or private
			 nonprofit organizations with the expertise to provide professional development
			 to school administrators.
					(d)Application
				(1)In
			 generalIn order to receive an award under this section, an
			 eligible applicant shall submit an application to the Secretary at such time,
			 in such manner, and containing such information as the Secretary may
			 require.
				(2)ContentsEach
			 such application shall include—
					(A)information
			 demonstrating that the applicant shall meet the matching requirement of
			 subsection (f); and
					(B)a description of
			 the involvement of superintendents and principals in developing the
			 application.
					(e)Use of
			 funds
				(1)Required
			 uses
					(A)In
			 generalA consortium that receives a grant under this section
			 shall use the grant funds to establish or expand a leadership development
			 program described in subparagraph (B).
					(B)ActivitiesThe
			 program referred to in subparagraph (A) shall provide superintendents,
			 principals, and prospective superintendents and principals, particularly
			 individuals serving, or intending to serve, in high-poverty, low-performing
			 schools and school districts, with ongoing, intensive professional development
			 opportunities through activities that increase the knowledge and skills of
			 participants in such areas as—
						(i)effective
			 instructional practices;
						(ii)the
			 content of the State’s standards and supporting implementation of the standards
			 in the classroom;
						(iii)comprehensive
			 whole-school reform approaches and programs;
						(iv)the
			 effective use of educational technology to improve teaching and
			 learning;
						(v)the
			 recruitment, assignment, retention, and evaluation of school staff;
						(vi)the
			 enhancement and development of management and organizational skills;
						(vii)leadership
			 skills;
						(viii)the effective
			 use of data for decisionmaking; and
						(ix)the
			 implementation of school-based leadership teams.
						(2)Additional
			 usesA consortium that receives a grant under this section may
			 also use the grant funds to support—
					(A)the recruitment and
			 preparation of prospective principals and superintendents, including candidates
			 with leadership and managerial experience in fields other than education;
			 and
					(B)alternative
			 pathways to administrative positions.
					(f)Matching
			 requirement
				(1)In
			 general
					(A)In
			 generalEach recipient of a grant under this Act shall provide
			 not less than 50 percent of the annual cost of the project assisted by the
			 grant from sources other than this Act.
					(B)ContributionsA
			 grantee’s share of such costs may be provided in cash or in kind, fairly
			 evaluated.
					(2)WaiverThe
			 Secretary may waive the matching requirement of paragraph (1) with respect to
			 applicants that the Secretary determines serve low-income areas.
				(g)ReservationThe
			 Secretary may reserve not more than 4 percent of the amount appropriated under
			 subsection (i) for each fiscal year for technical assistance, evaluation,
			 dissemination of information on effective programs for preparing and training
			 district and school-level administrators, carrying out activities to encourage
			 the spread and adoption of successful leadership development centers, and other
			 national activities that support the programs under this section.
			(h)Report
				(1)Existing
			 programs
					(A)StudyThe
			 Secretary shall, in consultation with representatives of local educational
			 agencies, State educational agencies, institutions of higher education,
			 superintendents, principals, education organizations, community groups,
			 business, and labor, conduct a study to evaluate and report to Congress
			 regarding existing professional development programs that recruit, prepare, and
			 train district- and school-level administrators to serve as effective leaders
			 and successfully implement standards-based reforms in diverse educational
			 environments across the Nation.
					(B)Report to
			 CongressThe Secretary shall submit a report to Congress not
			 later than one year after the date of enactment of this Act regarding the
			 findings of the study conducted under subparagraph (A).
					(2)Program
			 reportThe Secretary shall submit to Congress a report not later
			 than March 1, 2012, regarding the effectiveness of professional development
			 programs, established pursuant to this section, to recruit and retain
			 principals and superintendents.
				(i)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $100,000,000 for each of fiscal years 2008 through 2012 to carry out this
			 section.
			
